DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 06/21/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the rejections based on the prior art by Hayashi (JP 2009/221307A) are maintained.  
Applicants response in regards to rejections based on new matter were found to be persuasive and the rejections are hereby withdrawn.  
Applicants response in regards to rejections based on indefiniteness of the claims was not found to be persuasive.  While the term “extreme pressure” is conventional in the art, what constitutes “extreme pressure” differs from system to system and from gear to gear.  The general use of the term “extreme pressure” is ambiguous as it varies from system to system and from gear to gear.    Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “extreme pressure” in claim 1 is a relative term which renders the claim indefinite. The term “extreme pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the same of examination, any gearing system lubrication is considered as meeting the limitation of lubricating under extreme pressure according to the claimed method.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7 are rejected under 35 U.S.C. 102a(1) as being anticipated by Hayashi (JP 2009/221307A), or, alternatively, is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP 2009/221307A)
In regards to claims 1, 6, 7, Hayashi teaches grease composition for bearing and gears [0001].  The composition comprises 3 to 20% of polytetrafluoroethylene (ptfe) and 5 to 30% of a powder, i.e., preferably graphite, and soap-based thickener (additive) in mineral or synthetic oil [0007, 0014 – 0016].  Hayashi teaches the composition which is useful for lubricating gears and thus when the composition is applied to gears the claimed method is intrinsically performed.  The claimed method is thus quickly envisaged or is at least obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP 2009/221307A)
In regards to claim 1, Hayashi provides the method and teaches grease composition for bearing and gears [0001].  The composition comprises 3 to 20% of polytetrafluoroethylene (ptfe) and 3 to 20% of a powder, i.e., graphite, and soap-based thickener (additive) in mineral or synthetic oil [0007, 0016 and claim 1].  The graphite has a particle size of from 0.1 to 25 m (i.e., 100 nm to 25 microns) [0016].  The PTFE also has a particle size of 0.1m (100nm) to 25 m [0018].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Hayashi fails to teach lubricating oil gears under extreme pressures.  The argument is not persuasive.
The term “extreme pressures” is vague.  Since Hayashi teaches gear lubrication it appears that the lubrication would intrinsically occur under pressures that could be considered extreme based on the skill of an ordinary person in the art.  Applicants fail to provide specific pressure values to properly define where the cut-off lies for extreme pressure.  While applicants argue that industrial gears exhibit the extreme pressures of the claims, the claims are not drawn to industrial gears, but to gears.  Hayashi teaches greases for use in sliding parts such as bearings and gears and such could be considered extreme pressure conditions.  The composition also similarly includes extreme pressure agents such as those of the instant claims.
Applicant argues that Hayashi fail to teach measurement the weld load.  The argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., weld load) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue that Hayashi fails to indicate that the combination of graphite and polytetrafluoroethylene particle would provide significantly higher weld load compared to composition not having their combination.  The argument is not persuasive.
Hayashi teaches compositions having the combination of graphite and ptfe as claimed and thus would possess the same properties.  Again, the weld load is not a claimed limitation.  
To the extent that applicants assert that the composition exhibits unexpectedly improved weld load, the inventive examples are not commensurate in scope with the claims as they are directed to composition having specific amounts of ptfe and graphite at specific sizes which do not support the breadth of the claimed range.  Therefore, the examples in Fig 3 and Fig 6 are not commensurate in scope with the claims and are insufficient to rebut the case of obviousness.
Applicant argues that claim 10 recites limitations not present in Hayashi.  The argument is not persuasive as Hayashi teaches every limitation of the claim as discussed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771